Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and Remarks/Amendments 
Applicants remarks/amendments received on 11/29/2021 has been entered. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Independent claims 1, and 6-7 have been amended. 
Claims 1-8 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Response to Arguments/Remarks 
The arguments of pages 5-7 regarding the newly cited amendments pertaining to the prior arts of Smid in view of Banno, and Smid in view of Banno and Bartels, reciting “output information prompting the driver to confirm acceptance of a content of a process to be executed based on a recognition the content of the voice information before executing the process”, have been 
been considered, however, they are moot in light of the new ground of rejection of at least independent claims 1 and 6-7.  Furthermore, the prior art of Bartels as previously cited, refers to PGPUB 2015/0120124.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smid et al. (US 2018/0339714, previously cited), in view of Emura  et al. (US 2018/0093676, A1). 

     Regarding claim 1, Smid teaches a driving assistance apparatus (Smid teaches at least in para. 0010-0013, 0022, and 0028 a vehicle driving system comprising a driving assistance apparatus 12 where the driver vocally request to take a nap essentially entering an autonomous driving process, said autonomous driving process of at least para. 0013 implies content of the process comprising at least 
a memory (the vehicle of at least para. 0010 and 0034-0035 comprises at least one wellknown memory), 
a processor including hardware (para. 0010 and 0034-0035 comprising at least  processor 18),
wherein the processor is configured to: 
acquire voice information uttered by a driver (the driving system further in at least para. 0022-0023 is further configured to receive user voice requests information uttered by a driver including voice requests indicating the driver going to sleep, take a nap);
recognize content of the voice information (the system as further implies in at least para. 0022-0023 understands and recognize content of the voice information based on at least further acknowledgement provided by the user);
output information on content of a process based on a recognition of the voice information before executing the process (para. 0025 further teaches subsequent to the user voice requests, the system ascertains at least road conditions, and indicate or output in a case suggested information to the driver on content or current 
execute the process when an approval signal that approves the execution of the process is input from an operation member (the system of para. 0022 further teaches said execute process when an approval signal or acknowledgement signal is received that approves the execution of the process input from an operation member).
    However, Smid is silent regarding wherein output said information prompting the driver to confirm acceptance of a content of a process to be executed based on a recognition the content of the voice information before executing the process; and execute said process from an operation member disposed on a steering wheel that the driver holds to steer a vehicle.
    Emura teaches in at least Figs. 6, and 8-10 a driving assistance controlling means where a user of at least para. 0251 inputs an input voice to the system requesting verbally a certain operation process, the system further configures as implied in at least para. 0251 to recognize the content of the voice request and to transmit in at least para. 0252, and 0162-0164 to the user, notification information to a display means disposed at least on the steering wheel (para. 0132-0133) of the vehicle where the system of further notes in para. 0252, 0278, and 0533 and Figs. 6, and 8-10  output of said information prompting the driver to confirm acceptance 

      Regarding claim 3 (according to claim 2), Smid further teaches wherein the processor is configured to: determine whether a time period for which the driver inputs the approval signal reaches a time period corresponding to the level of the content of the process (determine further in at least para. 0022 and 0025 whether a time requested to doze off or nap is a time period for which the driver inputs the acknowledgment signal reaches a time period corresponding to the level of the content of the process);


    Regarding claim 4, Smid further teaches in Fig. 1 a vehicle comprising: 
the driving assistance apparatus according to claim 1; 
a microphone configured to receive an input of a voice uttered by a driver and generate voice information (para. 0022 further teaches the received voice request from a user captured by obviously a capturing means known to include at least obviously said microphone);
a meter configured to display information on content of a process (para. 0010 and 0031 further teaches at least a display means 16 comprising at least said meter configured to display information on content of a process); and 
a steering wheel (the car of at least Fig. 1 comprises said steering wheel); 
wherein the operation member is at a position where the operation member is operable by the driver while the driver is holding the steering wheel (para. 0022 further teaches the user activating or deactivate a signal on an operation member disposed obviously at a position where the operation member is operable by the driver while the driver is understoodly capable of holding the steering wheel).
the driver to confirm acceptance of the content of the process.
    Emura teaches in at least Figs. 6, and 8-10 a driving assistance controlling means where an operating unit of at least para. 0251-0252 and para. 0162-0164 further comprises a display interface comprising obviously said meter configured to display information prompting confirmation or authorization for the content of said process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smid in view of Emura to include wherein said meter configured to display the information prompting authorization for the content of said process, as indicated above, as one skill in the appreciate that the autonomous driving assistance of Emura may be combined with at least the self-steering mode of Smid in a case of a lane changing process or the like, becomes necessary based on at least an inter-vehicle distance and traveling speed, and where said meter or display screen display urgent appropriate data to said user, said specific meter configured to display said information prompting authorization for said  content of said process, appears to be a matter of design choice, as the display of said information may be provided in a plurality of display means, so long the safety of the driver and passenger is not compromised, which may further be realized according to known 

         Regarding claim 6, Smid teaches a driving assistance method executed by a driving assistance apparatus (Smid teaches at least in para. 0010-0013, 0022, and 0028 a vehicle driving system comprising a driving assistance apparatus 12 where the driver vocally request to take a nap essentially entering an autonomous driving process, said autonomous driving process of at least para. 0013 implies content of the process comprising at least current conditions contents and contents such as driving in a selected programmed route, in para. 0022 for the vehicle speed to travel at certain value, and para. 0025 a window time to execute or enter the autonomous driving assistance process), comprising: 
the method comprising: 
acquiring voice information uttered by a driver (the driving system further in at least para. 0022-0023 is further configured to receive user voice requests 
 recognizing content of the voice information stored in a memory (the system as further implies in at least para. 0022-0023 understands and recognize content of the voice information based on at least further acknowledgement provided by the user, said voice content as further understood in the art may obviously comprise voice information stored in a speech engine, recognition database or memory);
outputting information on content of a process based on a recognition result of the voice information before executing the process (para. 0025 further teaches subsequent to the user voice requests, the system ascertains at least road conditions, and indicate or output in a case suggested information to the driver on content or current conditions affecting the autonomous driving request process based on a recognition result of the voice information before executing the process); and 
executing the process when an approval signal that approves the execution of the process is input from an operation member (the system of para. 0022 further teaches said execute process when an approval signal or acknowledgement signal is received that approves the execution of the process input from an operation member).
the driver to confirm acceptance of a content of a process to be executed based on a recognition said content of the voice information before executing the process; and -3-Application No. 16/538,204 executing said process from an operation member disposed on a steering wheel that the driver holds to steer a vehicle.    
    Emura teaches in at least Figs. 6, and 8-10 a driving assistance controlling means where a user of at least para. 0251 inputs an input voice to the system requesting verbally a certain operation process, the system further configures as implied in at least para. 0251 to recognize the content of the voice request and to transmit in at least para. 0252, and 0162-0164 to the user, notification information to a display means disposed at least on the steering wheel (para. 0132-0133) of the vehicle where the system of further notes in para. 0252, 0278, and 0533 and Figs. 6, and 8-10  output of said information prompting the driver to confirm acceptance of a content of a process to be executed based on at least as further implied in para. 0251  recognition of the content of the voice information before executing the process of para. 0533 and 0252 and further execute said process of 0252 from at least the operation buttons disposed on the steering wheel (para. 0132-0133) that the driver holds to steer a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smid in view of Emura to include wherein output said information 

    Regarding claim 7, Smid teaches a non-transitory storage medium storing a program executed by a driving assistance apparatus (Smid teaches at least in para. 0010-0011 and 0034-0035 a vehicle driving system comprising said driving assistance apparatus 12 which includes the processors and at least a CPU comprising said storage medium, further in para. 0010-0013, 0022, and 0028 said vehicle driving system adapted to receive a driver vocal request to take a nap essentially entering an autonomous driving process, said autonomous driving process of at least para. 0013 implies content of the process comprising at least current conditions contents and contents such as driving in a selected programmed route, in para. 0022 for the vehicle speed to travel at certain value, and para. 0025 a window time to execute or enter the autonomous driving assistance process), comprising: 
wherein the program causes a processor (the processors of at least para. 0010-0011) of the driving assistance apparatus to: 

recognize content of the voice information (the system as further implies in at least para. 0022-0023 understands and recognize content of the voice information based on at least further acknowledgement provided by the user);
output information on content of a process based on a recognition result of the voice information before executing the process (para. 0025 further teaches subsequent to the user voice requests, the system ascertains at least road conditions, and indicate or output in a case suggested information to the driver on content or current conditions affecting the autonomous driving request process based on a recognition result of the voice information before executing the process); and 
 execute the process when an approval signal that approves the execution of the process is input from an operation member (the system of para. 0022 further teaches said execute process when an approval signal or acknowledgement signal is received that approves the execution of the process input from an operation member).
the driver to confirm acceptance of a content of a process to be executed based on a recognition the content of the voice information before executing the process; and execute said process from an operation member disposed on a steering wheel that the driver holds to steer a vehicle.
    Emura teaches in at least Figs. 6, and 8-10 a driving assistance controlling means where a user of at least para. 0251 inputs an input voice to the system requesting verbally a certain operation process, the system further configures as implied in at least para. 0251 to recognize the content of the voice request and to transmit in at least para. 0252, and 0162-0164 to the user, notification information to a display means disposed at least on the steering wheel (para. 0132-0133) of the vehicle where the system of further notes in para. 0252, 0278, and 0533 and Figs. 6, and 8-10  output of said information prompting the driver to confirm acceptance of a content of a process to be executed based on at least as further implied in para. 0251  recognition of the content of the voice information before executing the process of para. 0533 and 0252 and further execute said process of 0252 from at least the operation buttons disposed on the steering wheel (para. 0132-0133) that the driver holds to steer a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smid in view of Emura to include wherein output said information 

     Regarding claim 8 (according to claim 1), Smid further teaches wherein the content of the process includes cruise control (at least para. 0023-0024 of Smid further teaches the system may set or maintain a set speed in the autonomous drive assistance when the user is taking a nap, said set speed as understood in the art may obviously a set cruise control speed).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smid in view of Emura, and further in view of Bartels (previously cited, 2015/0120124). 

    Regarding claim 5 (according to claim 4), Smid  in view of Emura are silent regarding wherein the steering wheel includes an activation switch that is disposed adjacent to the operation member and activates the microphone.
    Bartels further teaches in at least para. 0067 the vehicle comprising the driving assistance system further includes the steering wheel and further in at least para. .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smid in view of Emura, and further in view of Banno (previously cited). 

   Regarding claim 2 (according to claim 1), Smid further teaches wherein the processor is configured to: 
determine whether a level indicating a correlation between the content of the process and steering by autonomous driving is equal to or higher than a predetermined level (at least para. 0004 further teaches the system aggregating information before, and during the taking over of the vehicle steering system, the system ascertains risky conditions in at least para. 0018 wherein in at least para. 0020 further determine whether a risk level or a best chance condition level indicating a correlation between the content of the request process for taking a nap and steering by autonomous driving is equal to or higher than a predetermined level);
and output the information on the content of the process when the level indicating the correlation between the content of the process and the steering by autonomous driving is equal to or higher than the predetermined level (para. 0021 and 0025 
     However, Smid in view of Emura are silent regarding wherein output said information specifically prompting authorization for content of said process when the level indicating the correlation between the content of the process and the steering by autonomous driving is equal to or higher than the predetermined level.
       Banno further teaches in at least para. 0056, 0108-0109 the driving assistance system configured for receiving and processing user input commands from an operation member disposed on a steering wheel that the driver holds to steer a vehicle, and said system further adapted in at least para. 0086-0087 to output information specifically prompting authorization for content of said process before executing said process, such as a case in at least Para. 0114-0117 requesting and prompting authorization of the lane change process, when as implied or as understood in the art, an obvious risk level indicating the correlation between maintaining an autonomous speed control in a designated lane as in a case a content of the process, and continued steering by autonomous driving is equal to or higher than the predetermined level, the system request and prompt the user to approve the lane change request. It would have been obvious to one of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/2/2021